Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 1 of 16




                           UN ITED STA TE S D ISTR ICT CO UR T
                           SO U TH ER N DISTR IC T O F FL O RID A

                        caseNo.     1tIA - =            27 - s ece m



 U N ITED STA T ES O F A M ER ICA



 I-tils EI-M A TE 0 .
 volsEl-Esplxoù and
 cmsrlAxcoxcokA EsTomxAx,
                                                    /

                               C R IM IN A L C O V ER SH EET

       D id this m atter originate from a m atter pending in the N orthern Region of the U nited
       StatesA ttorney's O ffice priorto October 14,20032               Y es        X      No

       Did thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
       A ttorney's Office priorto Septem ber 1,2007?                   Y es       X      No


                                                   Respectfu    subm itted,

                                                   A     NA   A IlD O OR SH A
                                                        TE S A TES TTO        Y


                                           By:
                                                       ns aw na S.Lan n
                                                   A ssis ntU nited States Attorney
                                                   Fla.BarN o.99835
                                                   99 N ortheast4th street
                                                   M iam i,FL.33132-211l
                                                   Te1:(305)961-9632
                                                   Fax:(305)530-7976
                                                   Quinshawna.Landon@ usdoj.gov
  Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 2 of 16

AO 91(Rev.11/11) CriminalComplaint

                                 U NITED STATES D ISTRICT COURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAm erica                     )
                            V.                             )
                LUIS ELMATEO,
                                                           )     CaseNo 1'
                                                                         .t%--J-oeêrS- Y ecfTm
                                                                          .


            YOISEL ESPINOSA,and                            )
        CRISTIAN GONGORA ESTOPINAN,                        )
                                                           )
                                                           )

                                          CR IM IN A L C O M PLA IN T
        1,thecomplainantin thiscmse,statethatthe following istruetothebestofmy knowledgeand belief.
Onoraboutthedatets)of                November16,2019        inthecounty of               Miami-Dade            inthe
   Southern    Districtof               Florida     ,thedefendantts)violated:
          CodeSection                                              OffenseDescription
Title 18,United StatesCode,              Conspiracy to Com m i
                                                             tHobbsActRobberyand HobbsActRobbery
Section1951(a)
Title 18,United States Code,             Conspiracy to Possess,Carry,orBrandish a Firearm in Fudherance ofa
Section924(c)and(o)                      Crim e ofViolence and Possessing,Carrying,orBrandishing a Firearm in
                                         Fudherance ofa Crim e ofViolence


        Thiscriminalcomplaintisbased on thesefacts:
See attached affidavit.




        d Continuedontheattachedsheet.

                                                                                  Complaina 'signature

                                                                          ATF TaskForce OfficerKenneth Veloz
                                                                                  Printed na    and title

Swornto beforem e andsigned in my presence.


o-t-,   tt.(6.(3                                                                          ssi     ure

City and state'
              .                                                    Hon.Jacq      ne Becerra,U.S.M agistrateJudge
                                                                                  Printednameand title
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 3 of 16




                AFFIDAVIT IN SUPPORT OF A CRIM INAL CO M PLAINT

        1,K enneth V eloz,being duly sw orn,depose and state the follow ing:

                      IN TR O DU C TIO N AN D A G EN T BA C K G R O UN D

                Iam a detective em ployed by the M iam i-D ade Police D epartm ent,who iscurrently

 assigned to theBtzreau ofAlcohol,Tobacco,Fireannsand Explosives(t$ATF'')asaTask Force
 Officer(ççTFO''). lhavebeenapoliceofficerwiththeM iami-DadePoliceDepartmentforover
 26 years and assigned to the StreetTerror Offender Progrnm (STOP)/High lntensity Drug
 Trafficking Area(HIDTA)Task Forceforeightyears.M y dutiesincludethe investigationofa
 variety of federal offenses, including Hobbs A ct robberies, the possession of firearm s in

 furtheranceofviolentcrimesand drugtraffickingoffenses,thepossessionoffireannsby convicted

 felons, and other offenses.I nm ,therefore, an investigative or 1aw enforcem ent officer of the

 United Stateswithin the meaning of Section 2510(7)ofTitle 18,United States Code,which
 empowersmeto conductinvestigationsof,and makearrestsfor,violationsofTitle18oftheUnited

 States Code.

        2.      ThisAffidavitissubm itted forthe lim ited purpose ofestablishing probable cause

 that Luis El M ateo (:çMATEO''), Yoisel Espinosa (ûtESPINOSA'') and Cristian Gongora
 EstopinanISûGONGORA''I(togetherthetr efendants'')didknowinglyandunlawfully conspireto
 obstruct,delay,and affect(and did obstruct,delay,and affect)commerceand themovementof
 articles and com m odities in com m erce by m eans ofrobbery,in thatthe defendantdid takeU nited

 States currency from the persons and in the presence ofpersons em ployed by RightW ay Foods,

 located at2024 N W 95th Streetin M iam i,Florida,Florida,a business and com pany operating in

 interstate and foreign com m erce, against the w ill of those persons, by m eans of actual and

 threatened force,violence,and fearofinjury to those persons,in violation ofTitle 18,United
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 4 of 16




 StatesCode,Section 1951(a),
                           'and did knowingly and unlawfully conspiretopossess,carry,or
 brandish (and did possess,carry,orbrandish)a fireann,in violation ofTitle 18,United States
 Code,Section924(c)and(0).
                  The statem ents contained in theA ffidavitare based on m y personalknow ledge,as

 wellasinform ation relayed to m eby otherlaw enforcem entofficialsin thisinvestigation.Because

 this Aftidavitisbeing subm itted forthe lim ited purposeofestablishing probable cause,itdoesnot

 contain allofthe infonnation known to m e ancl/or otherlaw enforcem entofficersinvolved in this

 investigation.

                                       PR O B ABL E CA U SE

        4.        Law enforcem ent has been conducting an investigation into a conspiracy to

 com m it,atleast,13 robberies. The m em bers ofthe conspiracy,w ho have now been identitied as

 the Defendants, have targeted m ultiple com m ercial businesses in M iam i-D ade and Broward

 counties.Thesubjectsworesimilarclothingineachofthethirteenidentitiedrobberies.Theyalso
 used two cars,a white H onda A ccord and a white M azda 3,during severalof the robberies. O n

 N ovem ber 16,2019,1aw enforcem entconducted a probable cause arrestof the D efendants after

 they com m itted the thirteenth robbery atRightW ay Foods. ln a vost-M iranda statem entM A TEO

 confessed to com m itting all13 robberies described below ,ESPW O SA confessed to participating

 in eightof the robberies,and GON GO RA adm itted to com m itting three. The robbery spree is

 outlined below .

                                    Farm Store:M av 11.2019

                  On M ay 11,2019,atapproxim ately 9:44 p.m .,Victim 1 saw an unknow n w hite

 H ispanic m ale enter the Farm Store,located at 7194 W .12th A venue,H ialeah,Florida 33014.

 AccordingtoVictim 1,thesubjectwasapproximately 5'85'thin build,andwearing adark blue
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 5 of 16




 hoodiejacketanddarkcoloredpants.Thesubjectwasbetween20and30yearsofage.Thesubject
 w ore a black m ask and w as anned w ith w hatthe victim thoughtw as a dark colored revolver.The

 subjectapproachedVictim 1bytherefrigeratorandorderedher(in Spanish)to opentheregister.
 V ictim 1 fainted and fellto the ground.Shortly after,V ictim 2 w alked outof the restroom and

 observed the subjectstanding overVictim 1.The subjectturned to Victim 2 and,in Spanish,
 dem anded thatshe open the cash register.

        6.      Victim 2,in fearforherlife,compliedwiththesubject'sdemandsandopenedthe
 cashregister.Thesubjectremoved $30in U.S.Currency from thecashregister.Thesubjectfled
 thestoreandtraveledwestbound onW est72nd Street.Victim 2describedthesubjectasawhite
 male,5'8'',thinbuild,between20to30yearsofage.Victim 2alsostatedthatthesubjectworea
 mask overhisface,adark blue long sleevejacketwith a stripeon the sleeve,and dark colored
 pants.On M ay 14,2019,law enforcem entrecovered video surveillance from a nearby residence.

 W hile review ing the footage,law enforcem ent observed w hat appeared to be a 2018 four-door,

 w hite H onda A ccord casing the area priorto the robbery. Law enforcem ent,how ever,could not

 seethe car's license plate.

                               Farm Store Express:A uzust11,2019

                On A ugust 11,2019,at approxim ately 8:25 p.m .,an unknown m ale entered the

 Fann Store Express, located at 17775 N .W . 78th A venue, M inm i,Florida 33015. V ictim 1

 describedthesubjectasawhiteHispanicmalearmedwithafireanu andwearingabandanaover
 his face and a hoodie sw eater.V ictim 1,in fear forher life,im m ediately ran outofthe store and

 calledthepolice.The subjectpointed thegun atVictim 2 and,in Spanish,ordered Victim 2to
 open the register.Victim 2 complied,and the subjectremoved approximately $276 in U.S.
 currency.V ictim 1,w hile outside the store speaking on the phone w ith law enforcem entdispatch,
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 6 of 16




 observedthesubjectrunningwestboundonNorthwest178th Street.Victim 2describedthesubject
 as a white H ispanic m ale,about 5'8'55thin build,with a light com plexion.V ictim 2 stated the

 subjectworearedandwhitebandanacoveringhisfaceanddark bluehoodiesweater.
                                  Farm Store:A uzust 11.2019

        8.     The sam e day,at approxim ately 9:05 p.m ., an unknow n w hite m ale entered the

 Farm Store,located at 405 W .51st Place,Hialeah, Florida 33013.A ccording to V ictim 1,the

 subjectwaswearingadarkhoodedsweater,ared bandanacoveringhisfaceandblackandwhite
 Nikesneakers. Thesubjectalso had a dark colored handgun in hiswaistband.W hileVictim 1
 stoodbytheregister,thesubjectorderedVictim 1,inSpanish,toopenit.Victim 1stoodmotionless
 asthe subjectopened theregisteron hisown,removed $50,and fledthe storethrough thewest
 entrance. Law enforcem ent review ed security cnm era footage from a nearby residence and

 observedavehicletravelingwestboundon 51stplacefrom theFarm Storejustaftertherobbery.
 Thevehicle wasanew erm odelw hitefour-doorsedan,w hich closely resem bled theH onda Accord

 used during the M ay 11,2019,robbery.

        9.     Law enforcem entalso review ed the Fann Store'svideo surveillance footage,which

 capturedtherobbery.lnthevideo,thesubjectappearstobewearingadarkhoodedsweaterwith
 thentlm berCt3''on therightsleeve,dark pants,black and white N ike sneakers,and a red and w hite

 bandanacoveringhisface.Thesubject'sattirecloselyresemblestheclothingwornbytherobber
 from the robberies described earlier.

                         Sm artB uv Furniture Store:A uzust 12.2019

        10.    The nextday,on A ugust 12,2019,atapproxim ately 1:30 p.m .,an unknow n w hite

 H ispanicm ale entered the Sm artBuy Furniturestore,located at475 E.O keechobee Road,Hialeah,

 Florida 33010.H e w asw earing a black hooded sw eater,black pants and a red bandana covering
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 7 of 16




 hisface. Thesubjectalsoworeblack andwhiteNikesneakers,whichissubstantially similarto
 theclothingwornbytherobberintherobberiesdescribed above.ThesubjectapproachedVictim
 1,whowasseatedbehindthefrontdeskofthebusiness.Atthatpoint,thesubjectproducedablack
 handgun,pointed itatV ictim 1'shead,and dem anded m oney.V ictim 1,in fearforherlife,handed

 thesubjectapproximately $2,000inU.S.currencyfrom thedesk drawer.Thesubjectran outof
 the business through the rear exitthat led to Southeast5th A venue.V ideo Surveillance from a

 cnm era outside the business captured a w hite,new er m odel Honda A ccord traveling northw est

 from the furniture store. The Honda had a round stickeron the rear w indow on the bottom right

 (rearpassengerside).
                          Super Stop Food Store: O ctober 13,2019

               On O ctober13,2019,atapproxim ately 10:03 p.m .,an unknow n white m ale entered

 the Super Stop Food Store,located at 12420 N .E.6th Avenue,N orth M iam i, Florida 33161.

 AccordingtoVictim 1,andsimilartotherobberintherobberiesdescribedearlier,thesubjectwas
 w earing a black hooded sw eater,black pants,and a red bandana thatcovered his face. He w as

 also w earing black and w hite N ike sneakers and a black glove on his right hand. He w as

 approxim ately 20-25 yearsold,approxim ately 5'8''5and w eighed approxim ately 180 pounds. The

 subjectapproachedVictim 1,anemployeeofthestore,andplacedablackhandguntoVictim 1's
 back while demanding m oney. Once Victim           opened the register,the subject removed
 approxim ately $800 in U.S.currency from thecash registerand fled thestore.
                                  7-E leven:O ctober 13.2019

        12.    Later that day, at approxim ately 11:48 p.m .,an unknow n white Hispanic m ale

 entered the 7-Eleven convenience store, located at 4231 H ollyw ood Blvd,H ollyw ood,Florida

 33021.Liketherobberiesdescribedabove,thesubjectwaswearingablackhoodedsweater,gray
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 8 of 16




 pants,and ared bandanathatcoveredhisface.Hewasalso wearingblack and whiteNike sneakers

 andablack gloveonhisrighthand.W hilebrandishingagun,thesubjectwalkedtotherearofthe
 store w here the victim s w ere standing and dem anded V ictim 1 to open the register.V ictim 1

 complied whileVictim 2remained in therearofthe store. Thesubjectremovedapproximately
 $20 in U.S.currency from theregisterand demanded Victim 1to open the safe.Victim 1advised

 the subjectthathecould notdo so.Atthatpoint,the subjectfled the store on footeastbound
 towards the Chase Bank,just east of the incident location. Police officers that reviewed
 surveillance footage ofthe robbery described the suspectas being in his early 20's,weighing

 approximately 150pounds,and being approximately 5'9''in height.

                                 K w ik Stop:O ctober 17,2019

               O n October 17,2019,atapproxim ately 9:55 p.m .,an unknow n w hite Hispanic m ale

 (ttsubject 1'') entered the Kwik Stop Convenience store, located at 118 N.46th Avenue,
 Hollywood,Florida 33021. Subject1waswearing ablack hooded sweater,darkpants,ablack
 glove on his lefthand,and a red bandana thatcovered his face,w hich is sim ilarto the robberies

 describedearlier.Armedwithablackhandgun,Subject1walkedbehindthecounterandpointed
 itatVictim 1.Thesubjecttold Victim lto givehim money from thecash register.Victim 1,in
 fearforhislife,opened the cash register,and Subject 1removed approximately $500 in U.S.
 currency. Victim 1 described the robberasbeing between 25 to 30 yearsold.ln addition,video

 surveillance shows Subject 1 and anotherunknown white male Ctsubject25') enterthe store
 together. W hileSubject1robbedthestore,Subject2waitedinsidebytheentrance,posing asa
 lookout.Subject2waswearingablackhooded sweaterwithawhitesquarelogoacrossthechest,
 dark colored shorts,black socks,w hite and black sneakers,and a red bandana covering his face.

 Thesubjectsfledthestorenorthboundon46thAvenueandwestboundonTylerStreet.



                                               6
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 9 of 16




                              M iniFood Store:O ctober 30.2019

               On October30,2019,atapproxim ately 8:08 p.m .,a H ispanic m ale entered the Big

 M iniFood Store,located at7321 D avid Road Extension,D avie,Florida 33024,w ith a handgun in

 hisrighthand.Thesubjectcommanded Victim 1to open thecash register.Victim 1complied
 andthesubjectremoved $300-$350 inU.S.currency from the cash registerand fled south from
 the store.Victim 1described the subjectasbeing between 5'8''and 5'10''in height,130-150
 poundsinweight,and20-25yearsinage.Thesubjectwaswearingablackhoodiesweatshirtwith
 thehoodiepulledoverhishead,longblackpants,andblackandwhiteNikesneakers. Thesubject
 also w ore a black bandana that covered his face and a black glove on his lefthand.V ictim 1

 describedthefireann asasemi-automaticpistol.Videosulweillancecapturedthesubjectarriving
 inasilverorwhitefolzr-doorsedan.Videosurveillancealsoshowsthesubjectwalkinginthestore
 w ith w hatappeared to be an earphone cord hanging from his person.

                         E lG aitero Superm arket:N ovem ber 4.2019

        15.    On N ovem ber 4, 2019, at approxim ately 7:35 p.m .,tw o white Hispanic m ales

 entered ElG aitero Superm arket,located at8121 W .8th Avenue,H ialeah,Florida 33014. One of

 thesubjectswasarmedwith ahandgun.Subject1wasapproximately5'7''to 5'8'5thinbuild,in
 hisearly20's,wearing ablackbandanacoveringthelowerpartofhisface,black hoodedjacket,
 'dark colored pants,and black andwhiteNike sneakers.Subject2 wasapproximately 5'9'')light
 skin,m edium build w earing a dark blue and red hooded sw eater,w ith a red bandana covering his

 face.Subject1walkedtothecash register,pointedhisfireann,andinformedVictim 1thathewas
 robbingher.Subject1reached intotheregisterandremovedthecashfrom thedrawer. Subject
 2 stayedintheopenareaofthebusiness,posingasthelookout.Subject1thenwalkedtoasecond
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 10 of 16




  cashregister,whereVictim 2wasworking,andtookcash from herregister.Bothofthesubjects
  leftthe storeand tled theareatraveling southbound.A totalof$600 in U.S.Currency wastaken.

                                     Los Prim o:N ovem ber 4.2019

                 Later that day, at approxim ately 9:30 p.m ., an unknow n w hite H ispanic m ale

  entered the LosPrim o convenience store,located at918 N .W .36th Street,M iam i,Florida 33127.

  Liketherobberiesdescribedabove,thesubjectwaswearing ablack hoodedsweater,dark pants,
  and a black bandana thatcovered his face.H e w as also wearing black and w hite N ike sneakers.

  W hilebrandishingablacksemi-automaticpistol,thesubjectwalkedtothefrontregisterandsaid
  to V ictim 1,CtG ive m e the m oney.''V ictim 1,in fear for his life,rem oved the m oney from the

  registerandhandedittothesubject.Thesubjectputthemoneyinhissweaterandtledsouthbound
  towhereavehiclewaswaiting.A video from anearbybusinesscapturedthesubjectgetintothe
  passengerseatofanew erm odelw hitevehicle.Afterlaw enforcem entresearch thedifferentm akes

  and m odels of vehicles, they believed that the vehicle w as a new er m odel, white four-door

  M azda 3.Additionally,thesurveillancefootageshowsthesubject,justpriortotherobbery,exit
  thecarwithhisfacecoveredwith abandana,and ahoodedjacketoverhishead.Thesubjectran
  insidethe storetocommittherobbery.Thesubjectisdescribedasapproximately55855 150 lbs.,
  lightskin and in his early 20's.

                                        Further Investiaation

         17.     Subsequently,law enforcem entconducted databasesearchesand determ inedthata

  M azda 3 and a H onda A ccord w asassociated w ith ESPW O SA and M ATEO . The investigation

  furtherrevealed thatthe tw o m en had previouscontactw ith 1aw enforcem ent. Law enforcem ent

  ran the license plate num ber of the Honda that as associated w ith M ATEO in a database. The

  query produced a photograph of a four-door H onda A ccord w ith a round sticker on the back rear



                                                  8
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 11 of 16




  w indow ,which w as substantially sim ilar to the vehicle seen nearthe location of the Sm artBuy

  Furniture robbery that occurred on August 12, 2019. A ccording to database searches,

  A SSOCIA TE 1,who w aslateridentified asthe M ATEO 'S girlfriend,ow ned the H onda.

         18.     Law enforcem ent then conducted a search on lnstagram and found A SSO CIATE

  1's open Instagram account. W hile review ing the account, law enforcem ent noticed that

  A SSO CIA TE 1tagged M A TEO 'Slnstagram accountin severalphotographs. W hile reviewing the

  photographs,1aw enforcem entnoticed thatM A TEO 'Sappearance closely m atched the description

  of one of the gunm en in the robberies. M A TEO w as also w earing the black and white sneakers

  thatclosely resem bled the sneakersw orn during severalofthe robberies.

         19.     O n N ovem ber 10,2019,atapproxim ately 5:30 p.m .,1aw enforcem entconducted

  surveillance atASSOCIATE 1'saddress(slthe Residence''). Atapproximately 7:15 p.m.,an
  unknow n w hite m ale,later identified as G ON G O RA ,I arrived in a red Infiniti6 35, bearing the

  licenseplate num berJSU M 89. GON GO RA w asw earing ablack rolled up Skully,a black hooded

  sw eater and black shorts. GON GO RA knocked on the doorofthe Residence. M A TEO opened

  the doorand letG ON GO R A in. About30 m inuteslater,M A TEO and G ON G O RA w alked to the

  parking lotofthe com plex. M A TEO w asw earing a black hooded sw eater,black pants,and black

  and whiteN ike sneakers.W hile M A TEO and GO N G OM htm g outin theparking lot,ESPFN O SA

  arrived in a white,four-doorM azda 3,bearing the tag ofJXV C09.2




  1 To identify G ON G O RA , law enforcem ent ran a search of his license plate num ber through
  DA V ID . The picture in DA V ID m atched the description ofthe person 1aw enforcem entobserved
  driving the lnfinity G35.

  2 To identify ESPINO SA , 1aw enforcem ent ran a search of his license plate num ber through
  D AV ID . The picture in DA V ID m atehed the description ofthe person law enforcem entobserved
  drivingtheM azda3.

                                                  9
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 12 of 16




         20.     ESPIN O SA exited his vehicle and opened the trunk ofhiscar. He took outa black

  hoodiesweaterand putiton. ESPINOSA also changedhisshoesand gotback into thedriverseat

  of his vehicle. M A TEO got into the front passenger seat and GO N G OR A entered the rear

  passengerseat. Law enforcementfollowed thesubjectsthroughoutthenortheastareaofM iami-
  D ade Cotm ty and onto 1-95 expressw ay traveling northbound. ESPIN O SA drove enutically,ata

  high-rate of speed and becam e difficult to follow . Law enforcem ent lost sight of the vehicle

  traveling northbound on 1-95 near Sterling Road in Brow ard County. Law enforcem entreturned

  to theR esidence and noticed a H onda A ccord parked in the com plex. Law enforcem entcontinued

  surveillance and w aited forthe M azda to return.

                A tapproxim ately 10:00 p.m .jlaw enforcem entobserved the M azda drive up to the

  Residence. They watched the threetargetsexitthe vehicle. G ON GO RA had an unknow n item in

  hishand and hid itin the frontpassenger seat ofhis Infiniti6 35. A llthree suspects entered the

  Residence and sat outside on the balcony sm oking w ith A SSO CIA TE 1.A shorttim e later,

  M A TEO and ESPW O SA gotinto the H onda Accord and drove away. G ON G OM          gotinto his

  lnfiniti G35 and left the area. Law enforcem ent follow ed M A TEO and ESPIN O SA to M i

  A buelita's K itchen,located at6905 W 12th Ave Suite #1, in H ialeah w here they picked up food.

  M A TEO and ESPIN O SA returned to the apartm entcom plex and they w enttheirseparate w ays.

                On N ovem ber 11,2019,1aw enforcem ent discovered that betw een the tim e law

  enforcem ent lost sight of the suspects traveling northbound on 1-95 and their retul'
                                                                                      n to the

  Residence,tw o additionalarm ed robberies occurred in Brow ard County.The suspects fit the

  description ofthe robbers in Brow ard County.
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 13 of 16




                                 K w ik Stop:N ovem ber 10.2019

         23.     First,atapproxim ately 9:00 p.m .,alzunknow n w hite m ale entered the K w ik Stop,

  located at200 W .DavieBlvd,FortLauderdale,Florida. Theunknown subjectwaswearing a
  black hoodie sw eater,black shorts,w hite socksand sandalsw ith a red bandana covering hisface,

  w hich is sim ilarto the clothing thatlaw enforcem ent obselwed G ON G OR A w earing earlier that

  day.W hilewieldingasemi-automaticpistol,thesubjectapproachedVictim 1,thestoreclerk,and
  commanded him to open the register. The subjectjumped overthe frontcounterand pistol-
  whipped Victim 1asVictim 1openedtheregister.Thesubjectremoved $300from theregister
  and tled in an unknow n direction.The victim w astransported to the hospitalform edicaltreatm ent.

  Approxim ately 30 m inutes later,a second robbery occurred l1m iles aw ay.

                                 K w ik Stop:N ovem ber 10.2019

         24.    Atapproxim ately 9:30 pm ,an unknow n w hite m ale entered the Kw ik Stop located

  at210 E M cN ab Rd,Pom pano,Florida.The suspect entered the store w earing a black hooded

  sw eater,black pants,black and w hite N ike sneakers w ith a red bandana covering his face. The

  suspect'sattire m atched the clothing thatlaw enforcem entobserved M A TEO w earing earlierthat

  day. The suspectw as arm ed w ith a sem i-autom aticpistoland a black gloveon hisrighthand. The

  suspectapproachedVictim 1andVictim 2(storeemployees)andorderedthem tothebackofthe
  counteratgunpoint.The subjectcommanded the victimsto open both registers.The victims
  complied.Atapproximately9:32p.m.,thesubjectremoved$600incash,tledeastboundfrom the
  business,and entered whatappeared to be anew erm odel,w hitefour-doorm odelsedan.TheK wik

  Stop islocated approxim ately 23 m iles from the Residence.
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 14 of 16




                              R ightW av Foods:N ovem ber 16.2019

         25.     O n N ovem ber 16,2019,law enforcem entconducted surveillance on ESPINO SA,

  who w asdriving the M azda 3.A tapproxim ately 9:25p.m .,1aw enforcem entobserved ESPFN O SA

  stop in frontofthe RightW ay Foods,located at2024 N W 95th Streetin M iam i,Florida. Atthat

  point,M ATEO and G ON GO RA exited the vehicle and im m ediately entered into the store. A bout

  a minute later,M ATEO and GONGORA exited the store and jumped into the M azda 3 that
  ESPIN O SA w as driving. Shortly thereafter,a store clerk ran outof the store and stated that he

  had been robbed.

         26.    Law enforcem entreview ed video surveillance that captured the incident. In the

  videoM ATEO canbeseenenteringthestore.M ATEO waswearingablackhoodedjacket,with
  the hood covering his head, black pants, black and w hite N ike sneakers, and a red bandana

  covering his face. M A TEO approached V ictim 1, a store clerk w ho w as standing behind the

  counter, and brandished his tireann. ln fear for his life,V ictim 1 backed aw ay as M A TEO

  rem oved approxim ately $200-$300 in U.S.currency from two registers. M ATEO then walked

  through the store grabbing food from the shelves as he exited the store.

                V ideo surveillance also show ed GO N G OR A standing inside the store near the

  entrance,posing as a lookout w hile the robbery w as taking place. GON G OR A w as dressed

  sim ilarly to M A TEO and also had a red bandana covering hisface. AfterM A TEO took them oney,

  GO N G ORA took snacks before leaving the store.

         28.    Shortly after the robbery,law enforcem ent conducted a traffc stop on the M azda

     M A TEO,GO N G OR A,and ESPIN O SA w ere in the vehicle. M A TEO and G ON G OR A w ere

  w earing the snm e attire thatthe robbers w ore dtlring the RightW ay Foods robbery,including the

  red bandanas. D uring the traffic stop,after M A TEO exited the vehicle,law enforcem entsaw a
Case
 *.
     1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 15 of 16




  sem i-autom aticpistolon the frontpassengerseatw here M A TEO w assitting. A lso in the vehicle,

  law enforcem ent found the snacks that M A TEO and G ON G OR A had taken during the robbery.

  Law enforcem entconducted apatdown search on M A TEO ,and in the frontleftpocketofhispant,

  discovered $352 and the black glove thathe was seen wearing during severalofthe robberies
  described above.

         29.    A fterlaw enforcem enttook the D efendants into custody,they read the D efendants

  their M iranda rights. Each Defendant w aived his rights,in writing,and,in an audio-recorded

  statem ent,confessed to participating in the above robberies. Specifically,M ATEO confessed to

  com m itting all 13 robberies. ESPW OSA confessed to being the getaw ay driverin the N ovem ber

  16,2019 robbery,and also to participating in seven additionalrobberies.G ON GO RA adm itted

  thathe com m itted three robberies,including the robbery on N ovem ber 16,2019.
Case 1:19-cr-20823-UU Document 1 Entered on FLSD Docket 11/19/2019 Page 16 of 16




           30.   BasedonthefactsinthisAftidavit,lrespectfully subm itthatthereisprobablecause

  to believe thatM ATEO,ESPW OSA,and GONGORA knowingly and unlawfully conspired to

  interfere,and did interfere,w ith com m erce by threats and violence through robbery,in violation

  ofTitle18,UnitedStatesCode,Section 1951(a),andconspiringtopossess,carry,orbrandishtand
  didpossess,carry,orbrandish)afirearm infurtheranceofacrimeofviolence,inviolationofTitle
  18,UnitedStatesCode,Sedion924(c)and(c9.
  FU R TH ER Y O UR A FFIA N T SA Y ETH N A U G H T.


                                                    %
                                              Tas      e OfficerK e    V el z
                                              Bureau ofA lcohol,Tob cco,F' arm s,and
                                              Explosives


  Sw orn         cribed before m e on
  this      day o N o ber2019.



  H ON O RA B         ELINE BECERM
  UN ITED     TES M A G ISTM TE JU D G E
